The Honorable Mike Medlock Prosecuting Attorney Twenty-first Judicial District 100 South 4th Street, Rm. 3 Van Buren, AR 71956
Dear Mr. Medlock:
This is in response to your request for an opinion regarding A.C.A. §12-12-1011, which as you note limits the release of "criminal history information" for noncriminal justice purposes. You also note that circuit clerks in the state keep judgments of convictions for crimes as part of their duties. Your specific question in this regard is as follows:
  Can Circuit Clerks give out criminal background information of this nature without violating the above-referenced statute [A.C.A. §  12-12-1011]?
RESPONSE
I assume that when you refer in your question to "criminal background information of this nature," you are referring to criminal conviction information that is recorded and maintained in court records. Given this assumption, it is my opinion that the answer to your question is "yes." Circuit clerks can, and indeed in the absence of some exception or exemption must in most instances provide public access to court records of criminal convictions. See Op. Att'y Gen. 95-113 at 4 (stating that "[i]n most cases, information regarding criminal convictions and pending charges is available at local courthouses"). It is my opinion that A.C.A. § 12-12-1011 does not impact this requirement.
Section 12-12-1011 governs the dissemination of "criminal history information" under subchapter 10 of Chapter 12, Title 12. As stated under another provision in subchapter 10, Chapter 12, Title 12:
  This subchapter governs the collection, maintenance, and dissemination of criminal history information on identifiable individuals charged or pleading guilty or nolo contendere to, or being found guilty of, criminal offenses under the laws of the State of Arkansas
A.C.A. § 12-12-1003(a) (Repl. 1999).
The section you have cited, § 12-12-1011, states in part as follows:
  Release of criminal history information for noncriminal justice purposes shall only be made by the Identification Bureau of the Arkansas State Police or the central repository, under the limitations contained in § 12-12-1009, and such compiled records will not be released or disclosed for noncriminal justice purposes by other agencies in the state.
A.C.A. 12-12-1011(a) (Repl. 1999).
The phrase "criminal history information" is specifically defined as follows:
  `Criminal history information' means a record compiled by a central repository or the Identification Bureau of the Department of Arkansas State Police on an individual consisting of names and identification data, notations of arrests, detentions, indictments, informations, or other formal criminal charges. This record also includes any dispositions of the charges, as well as notations on correctional supervision and release.
A.C.A. § 12-12-1001(4)(A) (Rep. 1999).
The term "central repository" is defined as "the Arkansas Crime Information Center, which is authorized to collect, maintain, and disseminate criminal history information[.]" A.C.A. § 12-12-1001(3) (Repl. 1999).
It is thus clear upon reviewing these provisions that A.C.A. § 12-12-1011
has no application in the context of your question involving the circuit clerks' release of circuit court records containing criminal background information. It may be that some of this same information can be obtained from the ACIC system by those who have authorized access. Nevertheless, court records on file with the circuit clerk are simply not covered by §12-12-1011. Section 12-12-1011 is directed instead toward the release of the record that is compiled by the Arkansas Crime Information Center (ACIC) and the Identification Bureau of the State Police. Cf. A.C.A. §12-12-211(a)(1) (Repl 1999) (stating that "[t]he [ACIC] shall make criminal history records on persons available in accordance with §§12-12-1008 — 12-12-1011"). Thus, when § 12-12-1011 refers to the "compiled records" and prevents the release of such records by other agencies, it is referring to the release of ACIC records by those who have access to such records. This has no application to the release of court records. As noted above, circuit clerks are generally obliged to make court records available for public inspection. This is in accordance with the Arkansas Freedom of Information Act (A.C.A. §§ 25-19-101 to -108, as amended by Acts 1259, 1336 and 1653 of 2001).
The answer to your question is therefore "yes," because A.C.A. §12-12-1011 is inapplicable. It is possible that some other specific exemption or exception will apply, depending upon the particular records requested. Clearly, however, § 12-12-1011 does not apply when the record of a criminal conviction is requested from a circuit clerk.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh